Citation Nr: 0201230	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  98-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to October 11, 1991, 
for a grant of service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted service connection 
for a low back disability and assigned a 60 percent disabling 
rating with an effective date of October 11, 1991.

The veteran appealed the Board's December 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Based on the Appellee's unopposed Response to Court 
Order and Motion for Remand filed in April 2001, the Court 
vacated the Board's December 1999 decision denying 
entitlement to an effective date prior to October 11, 1991, 
for a grant of service connection for residuals of a low back 
injury, and remanded the appeal of this issue to the Board 
for readjudication in accordance with the motion.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  In February 1989, the RO denied the veteran's request to 
reopen his claim for service connection for residuals of a 
low back injury.  The veteran was notified of his appellate 
rights by letter dated in February 1989.

3.  On October 11, 1991, the RO received the veteran's 
request to reopen a claim for service connection for 
residuals of a low back injury.

4.  A November 1994 Board decision reopened the veteran's 
claim for service connection for residuals of a low back 
injury.

5.  By Board decision dated in August 1997, service 
connection was granted for a variously classified low back 
disability.

6.  In October 1997, the RO granted an evaluation of 60 
percent disabling, effective October 11, 1991.


CONCLUSION OF LAW

The requirements for an effective date prior to October 11, 
1991, for a grant of service connection for residuals of a 
low back injury, have not been met. 38 U.S.C.A. § 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.109, 3.156, 3.157, 3.160(e), 3.400(q)(1)(ii), (r) 
(2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO initially granted this claim in an October 1997 Rating 
Decision and assigned a 60 percent evaluation, effective 
October 11, 1991.  The veteran appealed this decision.  
During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  Further, during the pendency of this appeal, in 
August 2001, the VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed the veteran's claim for an earlier 
effective date for the grant of service connection for 
residuals of a low back injury pursuant to the VCAA or 
amended regulations.  However, as explained below, prior to 
the changes, the RO took action that is consistent with the 
notification and assistance provisions of the new law and 
regulations.  Therefore, the Board's decision to proceed in 
adjudicating this particular claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in an October 1997 rating 
decision and letter, the veteran was notified of the decision 
and his appellate rights.  See 38 U.S.C.A. §§ 5104, 5107.  
Moreover, in a February 1998 statement of the case, the RO 
notified the veteran of all regulations pertinent to service 
connection claims, informed him of the reasons for which it 
had denied his claim, and provided the veteran an opportunity 
to present further evidence and argument in support of his 
claim.  

Second, as required by the VCAA, the RO assisted the 
appellant in obtaining and fully developing all evidence 
necessary for the equitable disposition of his claim for an 
earlier effective date for the grant of service connection 
for a low back injury.  See VCAA, 38 U.S.C.A. §§  5103, 
5103A, 5107; 66 Fed. Reg. 45630-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.159).  For instance, 
since the veteran filed his claim, the RO has secured all 
service medical and personnel records, and VA and private 
treatment records and evaluation reports.  In addition, the 
veteran was afforded VA examinations in June 1992, January 
1995, and February 1998.  The veteran also presented 
testimony before the RO in July 1995.

The Board notes at this time that the veteran appealed the 
December 1999 Board decision. The Court vacated the December 
1999 Board decision and remanded the issue of entitlement to 
an earlier effective date for the grant of service connection 
for residuals of a low back injury. The RO notified the 
veteran by letter dated August 2001, that the Court remanded 
his case and he could submit additional argument and evidence 
in support of his appeal.  By letter dated August 2001, the 
veteran indicated that he did not have any additional 
evidence.  The veteran's representative submitted a Written 
Brief Presentation dated September 2001. 

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claim for an earlier effective 
date for the grant of service connection for residuals of a 
low back injury and has obtained and fully developed all 
relevant evidence necessary for the equitable disposition of 
that claim, actions which are required under the VCAA, a 
Remand to comply with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).  

The veteran essentially contends that he is entitled to an 
earlier effective date for the grant of service connection 
for residuals of a low back injury.  Specifically, he 
contends that the 60 percent disability rating should be 
effective as of the date of his original claim in March 1970. 

Appellate review will be initiated by a notice of 
disagreement and must be filed within one year from the date 
of mailing of the notice of the result of initial review or 
determination. 38 U.S.C.A. §§  7105(a), (b)(1); 38 C.F.R. 
§§  20.302, 20.1103.  Pursuant to 38 U.S.C.A. § 7105(c), if 
no notice of disagreement is filed, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as otherwise 
provided. The exception to this is found at 38 U.S.C.A. 
§ 5108, which states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Thus, once a RO 
decision becomes final under 38 U.S.C.A. § 7105(c), absent 
the submission of new and material evidence, the claim cannot 
be reopened or readjudicated by VA. See 38 U.S.C.A. §§  5108, 
7104(b); 38 C.F.R. §§  3.104, 3.156, 20.302, 20.1103; Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).
   
Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date of service connection based on new and 
material evidence reopening a claim received after a final 
disallowance, is the date of receipt of the new claim or the 
date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(q)(1)(ii), (r). 

A brief review of the history of this claim reveals that the 
veteran filed his original claim in March 1970.  His claim 
was denied by an April 1970 rating decision.  He was notified 
of the decision and his appellate rights by RO letter dated 
in April 1970.  The veteran failed to appeal this decision.  
Subsequent decisions denying the veteran's service connection 
claim on the basis that no new and material evidence had been 
submitted were either appealed to the Board, which were 
ultimately denied, or the veteran did not file a notice of 
disagreement.  In regards to the appeal at hand, in February 
1989 the RO denied the veteran's request to reopen his claim 
for service connection for residuals of a low back injury.  
The veteran did not appeal that determination.  On October 
11, 1991, the RO received the veteran's request "that [his] 
file for service connected disability be reopened." A 
November 1994 Board decision reopened the veteran's claim for 
service connection for residuals of a low back injury.  By 
Board decision dated in August 1997, service connection was 
granted for a variously classified low back disability.  In 
October 1997, the RO assigned an evaluation of 60 percent 
disabling, effective October 11, 1991.  The veteran appealed 
the assigned effective date for the grant of service 
connection for residuals of a low back injury.

In the veteran's substantive appeal, dated in March 1998, he 
argued that there were many times that it took a long time to 
receive documentation or records from his doctors and that 
"[he] was not aware or misunderstood that [he] had an 
opportunity to ask for an extension on the time to respond."  
He further indicated, "[i]f this had not been the case, 
there would not have been a lapse of time for [his] return." 

In August 1977, the veteran filed a request for an additional 
30-day extension in his appeal reply.  The RO granted the 
request by letter dated in August 1977.  The veteran's 
representative also filed a request for extension of time in 
which to submit additional evidence in a letter dated 
September 1996.

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's claim must be denied.  The Board 
has thoroughly reviewed the veteran's claims file, and all 
the RO and Board decisions contained therein.  The April 1970 
RO decision denying the veteran's original claim for service 
connection for residuals of a low back injury became final 
when the veteran did not file a notice of disagreement within 
the one year time frame from notification of that adverse 
determination. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§  
20.302, 20.1103.  As stated previously, the veteran did not 
file a notice of disagreement within one year of his 
notification of the February 1989 RO decision, which denied 
his request to reopen his claim for service connection on the 
basis that no new and material evidence had been presented. 
Thus, this decision became final at the expiration of that 
one-year period. Id.

Accordingly, as the Board has found that there are no non-
final claims of record for service connection for residuals 
of a low back injury prior to October 11, 1991, that the 
February 1989 RO decision was final, and that the veteran 
filed his request to reopen his claim on October 11, 1991, an 
effective date prior to October 11, 1991, is not 
warranted. 38 C.F.R. § 3.400(q)(1)(ii), (r). 

Further, while the Board does not question the sincerity of 
the veteran's assertions expressed in his March 1998 
substantive appeal that he was not aware or misunderstood 
that he was able to ask for an extension of time in order to 
respond, the Board notes that he filed a request for an 
extension of time for his appeal in August 1977 and again in 
September 1996, thus, from the record it would seem that the 
veteran was aware that extensions of time could be granted as 
early as August 1977.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
earlier effective date claim for a grant of service 
connection for residuals of a low back injury must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to October 11, 1991, for a grant of 
service connection for residuals of a low back injury, is 
denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

